 



EXHIBIT 10.8
ABM DEFERRED COMPENSATION PLAN
(Amended and Restated, Effective January 1, 2005)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
1.01 “401(k) Plan”
    1  
1.02 “Account”
    1  
1.03 “Administrative Committee” or “Committee”
    1  
1.04 “Beneficiary”
    1  
1.05 “Board”
    1  
1.06 “Change in Control”
    1  
1.07 “Code”
    1  
1.08 “Company”
    1  
1.09 “Compensation”
    1  
1.10 “Deferral”
    1  
1.11 “Disabled” or “Disability”
    1  
1.12 “Effective Date”
    1  
1.13 “Eligible Employee”
    2  
1.14 “Employer”
    2  
1.15 “ERISA”
    2  
1.16 “Highly Paid Participant”
    2  
1.17 “Identification Date”
    2  
1.18 “Key Employee”
    2  
1.19 “Participant”
    2  
1.20 “Performance-Based Bonus”
    2  
1.21 “Person”
    2  
1.22 “Plan”
    2  
1.23 “Plan Year”
    3  
1.24 “Separation from Service”
    3  
1.25 “Scheduled Withdrawal Date”
    3  
1.26 “Valuation Date”
    3  
 
       
ARTICLE II ELIGIBILITY FOR PARTICIPATION
    3  
2.01 Eligibility Requirements
    3  
2.02 Change in Employment Status
    3  
2.03 Determination of Eligibility
    3  
 
       
ARTICLE III DEFERRALS
    4  
3.01 Deferrals
    4  
3.02 Deferral Election
    4  
 
       
ARTICLE IV ACCOUNTS, FUNDING AND VALUATION
    4  
4.01 Establishment of Account
    4  
4.02 Valuation of Account Prior to the Implementation of a Supplemental Plan
    5  
4.03 Investment Elections After Implementation of a Supplemental 401(k) Plan
    5  
 
       
ARTICLE V PARTICIPANTS’ VESTED INTERESTS
    6  
5.01 Vesting
    6  

i



--------------------------------------------------------------------------------



 



         
ARTICLE VI DISTRIBUTION OF BENEFITS
    6  
6.01 Distribution of Benefits
    6  
6.02 Unforeseeable Emergency Withdrawals
    8  
6.03 Special Distribution Election on or before December 31, 2007
    9  
6.04 Prohibition on Acceleration
    9  
6.05 Distributions to Key Employees
    9  
 
       
ARTICLE VII DEATH
    9  
7.01 Death
    9  
 
       
ARTICLE VIII THE ADMINISTRATIVE COMMITTEE
    10  
8.01 Appointment of Administrative Committee
    10  
8.02 Committee Operating Rules
    10  
8.03 Allocation and Delegation of Responsibilities
    11  
8.04 Duties and Responsibilities
    11  
8.05 Expenses and Compensation
    12  
8.06 Information from Employer
    12  
8.07 Administrative Committee; Signature
    12  
 
       
ARTICLE IX PARTICIPANTS’ RIGHTS
    12  
9.01 Special Disclosures
    12  
9.02 Filing a Claim for Benefits
    12  
9.03 Denial of a Claim
    13  
9.04 Limitation of Rights
    13  
 
       
ARTICLE X AMENDMENT AND TERMINATION
    13  
10.01 Amendment
    13  
10.02 Termination of the Plan
    14  
10.03 Termination upon a Change in Control
    14  
10.04 Termination upon Dissolution or Bankruptcy
    14  
 
       
ARTICLE XI MISCELLANEOUS
    14  
11.01 Execution of Receipts and Releases
    14  
11.02 Notice and Unclaimed Benefits
    15  
11.03 Non-Alienation of Benefits
    15  
11.04 Loans to Participants
    15  
11.05 Benefits Payable to Incompetents
    15  
11.06 Applicable Law
    16  
11.07 Headings as Guide
    16  
11.08 Pronouns
    16  
11.09 Reference to Laws
    16  
11.10 Agent Designated for Service of Process
    16  
11.11 Participant’s Rights Unsecured
    16  

ii



--------------------------------------------------------------------------------



 



ABM DEFERRED COMPENSATION PLAN
(Amended and Restated, Effective January 1, 2005)
ARTICLE I
DEFINITIONS
The following terms as used herein shall have the meaning hereinafter set forth
unless the context clearly indicates a different meaning is required. Whenever
in these definitions a word or phrase not previously defined is used, such word
or phrase shall have the meaning thereafter given to it in Article I unless
otherwise specified.

1.01   “401(k) Plan” means the ABM Industries Incorporated 401(k) Employee
Savings Plan.   1.02   “Account” means the account established and maintained by
the Administrative Committee for each Participant.   1.03   “Administrative
Committee” or “Committee” means those individuals designated by the Board to
administer the Plan, and any successors appointed in accordance with Section
8.02 of the Plan.   1.04   “Beneficiary” means the Person last designated by a
Participant on a form provided by the Administrative Committee or by the terms
of the Plan to receive any amounts payable under the Plan following the death of
the Participant. A Participant may change the Beneficiary from time to time on a
form provided by the Administrative Committee.   1.05   “Board” means the Board
of Directors of the Company.   1.06   “Change in Control” shall have the meaning
given that term in Section 10.03.   1.07   “Code” means the Internal Revenue
Code of 1986, as amended from time to time.   1.08   “Company” means ABM
Industries Incorporated.   1.09   “Compensation” means all amounts (including
Performance-Based Bonuses and other bonuses) paid by the Employer to the
Employee while a Participant with respect to services rendered during the Plan
Year, including all Deferrals elected by the Participant during the Plan Year.  
1.10   “Deferral” means an amount that a Participant has elected to defer under
Article III.   1.11   “Disabled” or “Disability” means that an individual is
eligible for disability benefits under the Federal Social Security Act as
determined by the Social Security Administration.   1.12   “Effective Date”
means January 1, 2005.



1



--------------------------------------------------------------------------------



 



1.13   “Eligible Employee” means any individual, including an officer of the
Employer, who is (a) employed (other than as a director) by the Employer,
(b) not either an hourly manual employee or in a unit of employees covered by a
collective bargaining agreement, and (c) determined to be a Highly Paid
Participant as defined in Section 1.16 during the Plan Year.   1.14   “Employer”
means the Company, its subsidiaries (within the meaning of sections 414(b) and
(c) of the Code), and its successors or assigns.   1.15   “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended from time to time.  
1.16   “Highly Paid Participant” means any Participant whose base rate of pay is
at least $125,000 per year, effective January 1, 2008.   1.17   “Identification
Date” means each December 31.   1.18   “Key Employee” means a Participant who,
on an Identification Date, is:

  (a)   An officer of the Company having annual compensation greater than the
compensation limit in section 416(i)(1)(A)(i) of the Code, provided that no more
than 50 officers of the Company shall be determined to be Key Employees as of
any Identification Date;     (b)   A 5% owner of the Company; or     (c)   A 1%
owner of the Company having annual Compensation from the Company of more than
$150,000.

    If a Participant is identified as a Key Employee on an Identification Date,
then such Participant shall be considered a Key Employee for purposes of the
Plan during the period beginning on the first April 1 following the
Identification Date and ending on the next March 31.   1.19   “Participant”
means any Eligible Employee or former Employee who has satisfied the eligibility
requirements of Section 2.01 who is, or may become, eligible to receive a
benefit or whose Beneficiary may be eligible to receive a benefit under the
Plan.   1.20   “Performance-Based Bonus” means the definition of
performance-based compensation, as defined in section 409A of the Code and the
regulations promulgated thereunder.   1.21   “Person” means any individual,
partnership, joint venture, corporation, mutual company, joint stock company,
trust, estate, unincorporated organization, association, or employee
organization, and shall, where appropriate, include two or more of the above.  
1.22   “Plan” means this ABM Deferred Compensation Plan, as amended and restated
effective January 1, 2005. The Plan is intended to be an unfunded plan for the
benefit of a select group of management or highly compensated employees, as such
are defined in ERISA.

2



--------------------------------------------------------------------------------



 



1.23   “Plan Year” means the 12-month period commencing January 1 and ending on
the following December 31.   1.24   “Separation from Service” means termination
of employment with the Company, other than by reason of Disability or death, as
defined under the regulations promulgated under section 409A of the Code.   1.25
  “Scheduled Withdrawal Date” means the month and year that the Participant
elects; provided, however, that a Scheduled Withdrawal Date must be no less than
three years after the Plan Year to which the election is made.   1.26  
“Valuation Date” means March 31, June 30, September 30 and December 31 of each
Plan Year; provided, however, that after implementation of a supplemental 401(k)
Plan, “Valuation Date” shall mean any business day.

ARTICLE II
ELIGIBILITY FOR PARTICIPATION

2.01   Eligibility Requirements       Subject to Section 2.02, each Eligible
Employee of the Employer shall become a Participant under the Plan on the later
of (a) July 1, 1993, or (b) January 1 of the first Plan Year on or after he or
she becomes (or becomes again) an Eligible Employee.   2.02   Change in
Employment Status       A Participant’s participation in the Plan shall
terminate in the next Plan Year following the date on which he or she ceases to
be an Eligible Employee as defined under the terms of the Plan, except that the
Participant shall retain the right to receive his or her Account in accordance
with the terms and conditions of the Plan. He or she shall again become eligible
to participate in the Plan as of the January 1 coincident with or immediately
following the date on which he or she regains the status of an Eligible Employee
under the Plan.   2.03   Determination of Eligibility       The Administrative
Committee shall determine whether each Eligible Employee has satisfied the
eligibility requirements for participation in the Plan. The Committee’s
determination shall be conclusive and binding upon all persons.

3



--------------------------------------------------------------------------------



 



ARTICLE III
DEFERRALS

3.01   Deferrals       For each Plan Year, a Participant may elect to defer
receipt of a portion of his or her Compensation that he or she would otherwise
receive from the Employer. The amount of the Deferral must equal a whole
percentage not exceeding 20% of the amount of the Participant’s Compensation.
The elections described in this Article III shall specify the form and time of
distribution of benefits as described in Section 6.01. Unless otherwise
provided, an election must be made each year in order to participate in this
Plan.   3.02   Deferral Election

  (a)   Elections. For each Plan Year, a Participant (or any Eligible Employee
who is expected to become eligible to participate in the Plan) may make an
election described in Section 3.01 by filing an election form with the
Administrative Committee within a reasonable period of time, as specified by the
Committee, before the beginning of the Plan Year to which the Deferral election
applies. Except as provided in this Plan, a Deferral election shall be
irrevocable on the December 31 preceding the Plan Year and may not be changed or
revoked during the Plan Year that it is effective; provided, however, that a
Participant’s election shall terminate if such Participant receives a
distribution on account of an Unforeseeable Emergency or hardship withdrawal
from the 401(k) Plan and thereafter the Participant must submit a new election
during the next enrollment period to resume participation in the Plan.     (b)  
Elections to Defer Performance-Based Bonuses. The Company, in its discretion,
may permit a separate election to defer a Performance-Based Bonus, and such
election may be made and be irrevocable no later than six months prior to the
end of the applicable performance period; provided, however, that such election
shall be made prior to the date that the Performance-Based Bonus is readily
ascertainable.

ARTICLE IV
ACCOUNTS, FUNDING AND VALUATION

4.01   Establishment of Account       The Administrative Committee shall open
and maintain a separate Account for each Participant. Such Account shall be
credited with all Deferrals for the Participant. As soon as reasonably
practicable after each Valuation Date, each Participant shall be notified of the
value of his or her Account.

4



--------------------------------------------------------------------------------



 



4.02   Valuation of Account Prior to the Implementation of a Supplemental Plan

  (a)   Until the date designated by the Administrative Committee for
implementation of a supplemental 401(k) Plan, as described in Section 4.03,
interest shall be credited to each Participant’s Account as of each Valuation
Date equal to the product of

  (1)   the amount credited to the Participant’s Account as of the last
preceding Valuation Date, less any distributions or withdrawals and plus
one-half of Deferrals, if any, since the last preceding Valuation Date,
multiplied by     (2)   the applicable interest rate.

  (b)   On each Valuation Date, each Participant’s Account will be credited with
interest. The amount of interest will be derived from the prime interest rate
published in The Wall Street Journal on the last business day coinciding with or
next preceding the Valuation Date. Any prime rate up to 6% will be considered in
full, and one-half of any prime rate over 6% will be considered; provided,
however, that effective April 1, 2007, the interest rate will not exceed 120% of
the long-term applicable federal rate (compounded quarterly), as published by
the Internal Revenue Service for the applicable Plan Year. The amount credited
will be a proration of the interest rate applied taking into consideration the
period of time elapsed since the last Valuation Date.

4.03   Investment Elections After Implementation of a Supplemental 401(k) Plan

  (a)   Effective upon the date selected for implementation of a supplemental
401(k) Plan by the Administrative Committee, each Participant shall make an
investment election in the manner prescribed by the Administrative Committee,
indicating the Participant’s election to have the value of his or her Account
determined by crediting it with such earnings, gains and losses as would have
accrued to the Participant’s Account had such funds actually been invested in
one or more of the investment funds maintained in the 401(k) Plan. Such
investment election may be changed from time to time by the Participant with
respect to both past and future deferrals by following the procedures prescribed
by the Committee.     (b)   If an investment fund is eliminated from the 401(k)
Plan, the value of the portion of the Participant’s Account that the Participant
previously had elected be determined with reference to such investment fund
shall thereafter be determined in the manner determined by the Committee in its
sole discretion.

5



--------------------------------------------------------------------------------



 



ARTICLE V
PARTICIPANTS’ VESTED INTERESTS

5.01   Vesting       Each Participant shall always be 100% vested in the portion
of his or her Account attributable to Deferrals and interest or earnings
credited pursuant to Section 4.

ARTICLE VI
DISTRIBUTION OF BENEFITS

6.01   Distribution of Benefits       Except as otherwise provided in Article VI
of the Plan, a Participant’s Account may not be distributed to a Participant or
his or her Beneficiary before the dates chosen pursuant to the election made by
the Participant.

  (a)   Form of Distribution. A Participant will elect, in writing, on a form
prescribed by the Administrative Committee, which of the distribution options
described below will govern the payment of the Participant’s Account upon a
Separation from Service. The Participant’s Account will be distributed to him
(subject to the timing requirements outlined in paragraphs (b) — (e) below) on
any of the following schedules:

  (1)   A single lump sum,     (2)   Four annual installments, or     (3)   Ten
annual installments.

    If the Participant made no election at the time specified in Section 3.02,
his or her benefit shall be paid as a single lump sum upon a Separation from
Service. For purposes of this Plan, installment payments shall be treated as a
single distribution under section 409A of the Code.

  (b)   Time of Distribution

  (1)   Separation from Service. If a Participant Separates from Service, his or
her Account shall be distributed in the form elected by the Participant pursuant
to paragraph (a) above. Subject to the timing requirements of paragraphs (c), a
Participant’s Account shall be distributed on the seventh month following his or
her Separation from Service. The amount in the Participant’s Account shall be
determined as of the Valuation Date that last precedes the date of distribution,
plus Deferrals and less any

6



--------------------------------------------------------------------------------



 



      withdrawals or distributions, if any, for the period from the last
preceding Valuation Date to the date of distribution.     (2)   Disability.
Effective January 1, 2007, if a Participant becomes Disabled, his or her Account
shall be distributed, in the manner elected by the Participant pursuant to
paragraph (a) above, as soon as administratively feasible, but no later than
90 days, after the Participant becomes Disabled. The amount in the Participant’s
Account shall be determined as of the Valuation Date that last precedes the date
of distribution, plus Deferrals and less any withdrawals or distributions, if
any, for the period from the last preceding Valuation Date to the date of
distribution.     (3)   Scheduled Withdrawal Date. A Participant may elect to
have all or a portion of his or her Plan Year deferrals distributed to him or
her on up to three Scheduled Withdrawal Dates, while such Participant is an
employee, elected by the Participant, each a single lump sum.         Subject to
the timing requirements outlined in paragraphs (c) below, a Participant shall
receive his or her distribution under this subparagraph (3) as soon as
administratively feasible, but no later than 90 days, after the Scheduled
Withdrawal Date. If a Participant elects a Scheduled Withdrawal Date, his or her
applicable deferral amount valued as of the last Valuation Date preceding the
elected Scheduled Withdrawal Date shall be distributed as elected in this
subparagraph (3).         Notwithstanding an election pursuant to this
subparagraph (3), if a Participant Separates from Service prior to the Scheduled
Withdrawal Date, the Participant’s Account shall be distributed pursuant to his
or her election under subparagraph (1) above.

    Notwithstanding the foregoing, upon a distribution of a Participant’s
Account in subparagraphs (1), (2) and (3) above, and after January 1, 2007 but
prior to the implementation of a supplemental 401(k) Plan as described in
Section 4.03, the Company shall credit to a Participant’s Account interest on
the amount that is the difference of the value of the Participant’s Account as
of the last Valuation Date preceding the scheduled distribution date. Interest
shall be calculated using the principles set forth in Section 4.02.

  (c)   Changes to Distribution Elections         A Participant may change his
or her Scheduled Withdrawal Date and/or the form of distribution of his or her
Account upon a Separation from Service by submitting a form, as the Committee
prescribes; provided that (1) any such change is not effective for 12 months,
(2) such form is submitted at least twelve months prior to the date of the
Scheduled Withdrawal Date or the Participant Separates from Service, whichever
is applicable, (3) the scheduled date of payment is at least five years
subsequent to the originally scheduled date of

7



--------------------------------------------------------------------------------



 



      payment, and (4) the form is accepted by the Committee, in its sole and
absolute discretion. The change may be modified or revoked until twelve months
prior to the time a Participant is scheduled to receive a payment, at which time
such change shall become irrevocable. The last valid form accepted by the
Committee shall govern the payout of a Participant’s Scheduled Withdrawal Date
or Account, as applicable.         Distributions made pursuant to this paragraph
(c) will be made as soon as administratively practicable, but no later than
90 days, after the scheduled date of distribution.     (d)   No Cessation of
Distribution for Rehired Participants         In addition, if a Participant
Separates from Service and is later rehired by an Employer, distributions shall
not cease, but continue to be distributed as elected.

6.02   Unforeseeable Emergency Withdrawals

  (a)   A Participant may withdraw up to 100% of the amount in his or her
Deferral Account in the event of an unforeseeable emergency to the extent
provided in this Section 6.02.     (b)   For purposes of this Section 6.02,
unforeseeable emergency means a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
a dependent (as defined in section 152(a) of the Code) of the Participant, loss
of the Participant’s property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the
Participant’s control.     (c)   The withdrawal under this Section 6.02 may not
exceed the amount reasonably necessary to satisfy the financial need (including
the amount of any federal, state or local income taxes or penalties reasonably
anticipated to result from the withdrawal). The withdrawal may not be made to
the extent the need may be satisfied (1) through reimbursement or compensation
by insurance or otherwise, (2) by liquidation of the Participant’s assets, to
the extent the liquidation of the assets would not itself cause severe financial
hardship, or (3) by ceasing Deferrals under the Plan.     (d)   A Participant
who wishes to withdraw any amount pursuant to this Section 6.02 must submit, on
a form provided by the Administrative Committee, a written request by the
Participant that states:

  (1)   The unforeseeable emergency for which the withdrawal is requested;    
(2)   The amount needed to satisfy the financial need, which amount may include
any federal, state, or local income taxes or penalties reasonably anticipated to
result from the withdrawal;

8



--------------------------------------------------------------------------------



 



  (3)   A representation that the need cannot be satisfied in any of the ways
stated in the second sentence of paragraph (c);     (4)   The date the funds are
required; and     (5)   Any other information the Administrative Committee deems
necessary.

  (e)   The Administrative Committee will determine if an unforeseeable
emergency withdrawal will be allowed by applying the standards set forth in
paragraphs (b) and (c).     (f)   A withdrawal from a Participant’s Account
under this Section 6.02 shall be paid in a lump sum.

6.03   Special Distribution Election on or before December 31, 2007      
Participants who are identified by the Administrative Committee, in its sole
discretion, may make a special distribution election to receive a distribution
of their Accounts in calendar year 2008 or later, provided that the distribution
election is made at least twelve months in advance of the newly elected
distribution date (and the previously scheduled distribution date, if any) and
the election is made no later than December 31, 2007. An election made pursuant
to this Section 6.03 shall be subject to any special administrative rules
imposed by the Committee including rules intended to comply with section 409A of
the Code. No election under this Section 6.03 shall (a) change the payment date
of any distribution otherwise scheduled to be paid in 2007 or cause a payment to
be paid in 2007, or (b) be permitted after December 31, 2007.   6.04  
Prohibition on Acceleration       Notwithstanding any other provision of the
Plan to the contrary, no distribution will be made from the Plan that would
constitute an impermissible acceleration of payment as defined in section
409A(a)(3) of the Code and the regulations promulgated thereunder.   6.05  
Distributions to Key Employees       Notwithstanding any other provision of the
Plan to the contrary, distributions to a Key Employee may not be made before the
date that is six months after the date of his or her Separation from Service.

ARTICLE VII
DEATH

7.01   Death       If a Participant dies before distribution of his or her
Account has begun or been completed, the remaining portion of the Participant’s
Account shall be payable in a single

9



--------------------------------------------------------------------------------



 



    lump sum to the Participant’s Beneficiary no later than 90 days after the
date of the Participant’s death. The value of the Participant’s Account shall be
determined in accordance with the rules set forth in Section 4.

ARTICLE VIII
THE ADMINISTRATIVE COMMITTEE

8.01   Appointment of Administrative Committee       The Company shall designate
the persons to serve as the Administrative Committee to manage and administer
this Plan in accordance with the provisions hereof, each member to serve for
such term as the Company may designate or until a successor member has been
appointed or until removed by the Company. Vacancies due to resignation, death,
removal or other cause shall be filled by the Company. In the event no successor
is appointed, the remaining member(s) or, if none, the Board will function as
the Administrative Committee until vacancies have been filled. Members shall
serve without compensation for Committee service. All reasonable expenses of the
Committee shall be paid by the Company.   8.02   Committee Operating Rules      
The Committee shall act by agreement of a majority of its members, either by
vote at a meeting or in writing without a meeting. The signature of one member
of the Administrative Committee may be accepted by any interested party as
conclusive evidence that the Administrative Committee has duly authorized the
action therein set forth. No person receiving documents or written instructions
and acting in good faith and in reliance thereon shall be obliged to ascertain
the validity of such action under the terms of this Agreement. A member of the
Committee, who is also a Participant hereunder, shall not vote or act upon any
matter relating solely to him. In the event of a deadlock or other situation
which prevents agreement of a majority of the Committee members, the matter
shall be decided by the Compensation Committee of the Board.

10



--------------------------------------------------------------------------------



 



8.03   Allocation and Delegation of Responsibilities       The Administrative
Committee may engage agents to assist in carrying out the Administrative
Committee’s functions hereunder. The Committee shall administer the Plan and
shall have full discretionary authority to construe this Plan and to determine
all questions of interpretation or policy in a manner not inconsistent with the
Plan and the Administrative Committee’s construction or determination in good
faith shall be final and conclusive and binding on all parties including but not
limited to the Employer and any Participant or Beneficiary, except as otherwise
provided by law. The Administrative Committee may correct any defect, supply any
omission, or reconcile any inconsistency in such manner and to such extent as
shall be deemed necessary or advisable to carry out the purpose of the Plan,
provided, however, that any interpretation or construction shall be done in a
nondiscriminatory manner and shall be consistent with the intent that the Plan
shall be for the benefit of a select group of management or highly compensated
employees. The Administrative Committee shall have all powers necessary or
appropriate to accomplish its duties under this Plan.   8.04   Duties and
Responsibilities       The Administrative Committee shall be charged with the
duties of the general administration of the Plan, including but not limited to,
the following:

  (a)   To determine all questions relating to the eligibility of employees to
participate in or remain a Participant hereunder;     (b)   To maintain all the
necessary records for the administration of the Plan;     (c)   To interpret the
provisions of the Plan and to make and publish such rules for regulation of the
Plan as are not inconsistent with the terms hereof;     (d)   To make any
adjustments in the allocations to Accounts under the Plan necessary to comply
with any provision of law;     (e)   To compute and certify to the Employer
initially and from time to time the sums of money necessary to be contributed to
the trust; and     (f)   To advise, counsel and assist any Participant regarding
any rights, benefits or elections available under the Plan.

    The Administrative Committee shall also be responsible for preparing and
filing such annual disclosure reports as may be required by law.       Whenever
it is determined by the Administrative Committee to be in the best interest of
the Plan and its Participants and Beneficiaries, the Administrative Committee
may request such variances, deferrals, extensions, or exemptions or make such
elections for the Plan as may be available under the law.

11



--------------------------------------------------------------------------------



 



8.05   Expenses and Compensation       The expenses necessary to administer the
Plan and the expenses incurred by the Administrative Committee shall be paid by
the Employer.   8.06   Information from Employer       The Employer shall supply
full and timely information to the Administrative Committee on all matters
relating to the Compensation of all Participants, their continuous regular
employment, their retirement, death, the fact of their Disability or Separation
from Service, and such other pertinent facts as the Administrative Committee may
require.   8.07   Administrative Committee; Signature       The Committee shall
act, consistent with the its charter, by agreement of a majority of its members,
either by vote at a meeting or in writing without a meeting. The signature of
one member of the Administrative Committee may be accepted by any interested
party as conclusive evidence that the Administrative Committee has duly
authorized the action therein set forth. No person receiving documents or
written instructions and acting in good faith and in reliance thereon shall be
obliged to ascertain the validity of such action under the terms of this
Agreement.

ARTICLE IX
PARTICIPANTS’ RIGHTS

9.01   Special Disclosures       The Company shall furnish at least every six
months each Participant or Beneficiary with a written statement, based on the
latest available information, indicating his or her total benefits accrued.    
  Upon a Separation from Service, a Participant in the Plan is entitled to a
written explanation of and accounting for his or her Account and of any
applicable options regarding the disposition of such Account.   9.02   Filing a
Claim for Benefits       A Participant or Beneficiary or the Employer acting in
his or her behalf shall notify the Administrative Committee of a claim for
benefits under the Plan. Such request may be in any form acceptable to the
Administrative Committee and shall set forth the basis of such claim and shall
authorize the Administrative Committee to conduct such examinations as may be
necessary to determine the validity of the claim and to take such steps as may
be necessary to facilitate the payment of any benefits to which the Participant
or Beneficiary may be entitled under the terms of the Plan. The Administrative
Committee shall review the claim and may require additional information if
necessary to process the claim. The Administrative Committee shall issue its
decision, in writing, no later than 90 days after

12



--------------------------------------------------------------------------------



 



    the date the claim is received, unless circumstances require an extension of
time. If such an extension is required, written notice of the extension shall be
furnished to the person making the claim within the initial 90-day period, and
the notice shall state the circumstances requiring the extension and the date by
which the Administrative Committee expects to reach a decision on the claim. In
no event shall the extension exceed a period of 90 days from the end of the
initial period.

9.03   Denial of a Claim       Whenever a claim for benefits by any Participant
or Beneficiary has been denied, in whole or in part, a written notice of the
denial will be provided to the Participant or Beneficiary within the period
specified in Section 9.02 above. The notice shall set forth, in a manner
calculated to be understood by the claimant, (i) the specific reason or reasons
for the denial; (ii) reference to the specific Plan provisions upon which the
denial is based; (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
information is necessary; and (iv) an explanation of the Plan’s appeal
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit determination on review.   9.04  
Limitation of Rights       Participation hereunder shall not grant any
Participant the right to be retained in the service of the Employer or any
rights or interest other than those specifically herein set forth.

ARTICLE X
AMENDMENT AND TERMINATION

10.01   Amendment       The Board may at any time and from time to time amend
this Plan in whole or in part (including retroactively). The Board shall
promptly deliver to the Administrative Committee a written copy of the document
amending the Plan. The Board shall not have the right to amend the Plan
retroactively in such a manner as to deprive any Participant or Beneficiary of
any benefit to which he or she was entitled under the Plan by reason of
Deferrals credited prior to the amendment.       The Committee may amend the
Plan to bring the Plan into compliance with applicable law (including changes
required in order to avoid penalty taxes applied to Participants under
Section 409A of the Code), to admit additional employees to the Plan in
connection with the acquisition of assets or additional business operations by
the Employer, or to make such other changes as the Committee deems desirable;
provided that such changes do not materially increase the cost of the Plan to
the Employer or take the Plan out of compliance with applicable law, and
provided further that the Committee may not amend this Article X.

13



--------------------------------------------------------------------------------



 



10.02   Termination of the Plan

  (a)   General. The Board may terminate the Plan at any time and in the Board’s
discretion the Accounts of Participants may be distributed within the period
beginning twelve months after the date the Plan was terminated and ending
twenty-four months after the date the Plan was terminated. If the Plan is
terminated and Accounts are distributed, the Company shall terminate all account
balance non-qualified deferred compensation plans with respect to all
participants and shall not adopt a new account balance non-qualified deferred
compensation plan for at least five years after the date the Plan was
terminated.

10.03   Termination upon a Change in Control

  (a)   “Change in Control” shall be deemed to have occurred upon a change in
the ownership or effective control of the Company or a change in the ownership
of a substantial portion of the assets of the Company as defined in the
regulations promulgated under section 409A of the Code.     (b)   Discretionary
Distribution of Accounts         The Board, in its discretion may terminate the
Plan 30 days prior to, or twelve months following, a Change in Control and
distribute the Accounts of the Participants within the 12-month period following
the termination of the Plan. If the Plan is terminated and Accounts are
distributed, the Company shall terminate all substantially similar non-qualified
deferred compensation plans sponsored by the Company and all of the benefits of
the terminated plans shall be distributed within twelve months following the
termination of the plans.

10.04   Termination upon Dissolution or Bankruptcy       The Board, in its
discretion, may terminate the Plan upon a corporate dissolution of the Company
that is taxed under section 331 of the Code or with the approval of a bankruptcy
court pursuant to 11 U.S.C. section 503(b)(1)(A), provided that the
Participants’ Accounts are distributed and included in the gross income of the
Participants by the latest of (i) the calendar year in which the Plan terminates
or (ii) the first calendar year in which payment of the Accounts is
administratively practicable.

ARTICLE XI
MISCELLANEOUS

11.01   Execution of Receipts and Releases       Any payment to any Participant
or Beneficiary, in accordance with the provisions of this Plan, shall, to the
extent thereof, be in full satisfaction of all claims hereunder against the
Plan, and the Administrative Committee may require such Participant or
Beneficiary, as a

14



--------------------------------------------------------------------------------



 



    condition precedent to such payment, to execute a receipt and release
therefor in such form as the Administrative Committee shall determine.   11.02  
Notice and Unclaimed Benefits       Each Participant and Beneficiary must file
with the Employer from time to time in writing his or her post office address
and each change of post office address. Any communication, statement, or notice
addressed to a Participant or Beneficiary at his or her last post office address
filed with the Employer (or if no address was filed with the Employer, then at
his or her last post office address shown on his or her “Employer’s Records”)
will be binding on the Participant and his or her Beneficiary for all purposes
of the Plan. Neither the Employer, Administrative Committee, nor any insurance
company providing annuity contracts under the Plan shall be obliged to search
for or ascertain the whereabouts of any Participant or Beneficiary. For the
purpose of this Section, “Employer Records” means the payroll records maintained
by an Employer. Such records shall be conclusive, unless shown to the Employer’s
satisfaction to be incorrect.       The Committee shall notify any Participant
or Beneficiary when a distribution is required under the Plan. The Committee may
also request the Social Security Administration to notify the Participant or
Beneficiary in accordance with any procedures the Administration has established
for this purpose. In the event that the Participant or Beneficiary shall fail to
respond to any notice from the Committee, the amount in his or her Account shall
be forfeited.   11.03   Non-Alienation of Benefits       Except in the case of a
qualified domestic relations order, as defined in section 414(p) of the Code:

  (a)   No Participant or Beneficiary, and no creditor of a Participant or
Beneficiary shall have any right to assign, pledge, sell, hypothecate,
anticipate or in any way create a lien upon his or her benefits under the Plan
by operation of law or otherwise, and any attempt to do so shall be void; nor
shall any such benefits in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of the person entitled to such
benefits.     (b)   No interest in the Plan shall be subject to assignment or
transfer or otherwise be alienable, either by voluntary or involuntary act or by
operation of law or equity, or subject to attachment, execution, garnishment,
sequestration, levy or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants and
Beneficiaries.

11.04   Loans to Participants       A Participant may not receive a loan from
the Plan of any portion of his or her Account.   11.05   Benefits Payable to
Incompetents

15



--------------------------------------------------------------------------------



 



    Each individual receiving benefit payments under the Plan shall be
conclusively presumed to have been legally competent until the date upon which
the Administrative Committee shall have received written notice in the form and
manner acceptable to it that such individual is an incompetent for whom a
guardian or other person legally vested with his or her care shall have been
appointed. From and after the date of receipt of such notice by the
Administrative Committee, all future benefit payments to which such individual
is entitled under the Plan shall be payable to his or her guardian or other
person legally vested with his or her care, until such time as the
Administrative Committee shall be furnished with evidence satisfactory to it
that such individual is legally competent.   11.06   Applicable Law       This
Plan shall be governed and construed under the laws of the State of California
and, to the extent applicable, ERISA and regulations thereunder.   11.07  
Headings as Guide       The headings of this Plan are inserted for convenience
of reference only and are not to be considered in construction of the provisions
hereof.   11.08   Pronouns       When necessary to the meaning hereof, either
the masculine or the neuter pronoun shall be deemed to include the masculine,
the feminine, and the neuter, and the singular shall be deemed to include the
plural.   11.09   Reference to Laws       Any reference to any section or
regulation under the Code or ERISA or to any other statute or law shall be
deemed to include any successor law of similar import.   11.10   Agent
Designated for Service of Process       The designated person upon whom service
of process may be made in any action involving the Plan shall be any current
member of the Administrative Committee.   11.11   Participant’s Rights Unsecured
      The right of the Participant or his or her designated Beneficiary to
receive a distribution hereunder shall be an unsecured claim against the general
assets of the Company, and neither the Participant nor his or her designated
Beneficiary shall have any rights in or against any amount credited to his or
her Account or any other specific assets of the Company. All amounts credited to
an Account shall constitute general assets of the Company and may be disposed of
by the Company at such time and for such purposes as it may deem appropriate. An
Account may not be encumbered or assigned by a Participant or any Beneficiary,
as provided in Section 11.03.

16



--------------------------------------------------------------------------------



 



      Executed at this 10th day of September, 2007.

            ABM INDUSTRIES INCORPORATED
      By   /s/ Erin M. Andre             Erin M. Andre            Senior Vice
President — Human Resources     

17